DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
1.	Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance
	Regarding claims 1, 12 and 13, Xu et al (US 2015/0327202 A1) teaches a wireless communication system (see Fig.1, a wireless communication system) comprising a plurality of wireless base stations (al see Fig.1, a plurality of wireless base stations), a frame timing (see [0063], [0095], [0107], “frame time”), measures a synchronization error (see [0114] and [0115], “measures the synchronization error”), adjusts the frame (see [0063] and [095], “adjust clocks so as to realize initial frame-level synchronization among clusters”).
	Xu et al (US 2015/0327202 A1) fails to teach wherein wireless base stations other than an uppermost wireless base station among the plurality of wireless base stations each determine a frame timing on the basis of synchronization timing information received from an upper wireless base station, and wireless base stations other than a lowermost wireless base station among the plurality of wireless base stations each notify the lower wireless base station of the synchronization timing information, a communication path from the uppermost wireless base station to the lowermost wireless base station includes a branch point and a merge point, a junction 
 	Dependent claims 2-11 are allowable for the same reasons.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
2. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Kerpez et al (US 2018/0219640 A1).
 	Biederman et al (US 2014/0013048 A1).
 	Isaksson et al (US 6,363,128 B1).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/
Primary Examiner, Art Unit 2642